PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Templeton, Thomas
Application No. 29/447,767
Filed: 6 Mar 2013
Patent No. D740286
Issued: 6 Oct 2015
:
:	DECISION ON PETITION
:
:
:
Docket No. 34138.111.DSUS00_SQ-82-D1


This is a decision on the petition to revive under 37 CFR 1.137(f), filed March 15, 2021.

The petition under 37 CFR 1.137(f) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(f).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

Petitioner states that the instant nonprovisional application is the subject of an application filed in an eighteen-month publication country on July 2, 2013.  However, the USPTO was not notified of this filing within 45 days subsequent to the filing of the subject application in an eighteen-month publication country.  

In view of the above, this application became abandoned pursuant to 35 U.S.C. § 122(b)(2)(B)(iii) and 37 CFR 1.213(c) for failure to timely notify the Office of the filing of an application in a foreign country or under a multilateral international agreement that requires publication of applications 18 months after filing.

A petition to revive an application abandoned pursuant to 35 U.S.C. 122(b)(2)(B)(iii) for failure to notify the USPTO of a foreign filing must be accompanied by:

	(1) the required reply which is met by the notification of such filing in a foreign country       	or under a multinational treaty; 
	(2) the petition fee as set forth in 37 CFR 1.17(m); 
	(3)  any required terminal disclaimer (and fee set forth in 37 CFR 1.20(d); and 
	(4) a statement that the entire delay in filing the required reply from the due date of the         	reply until the filing of a grantable petition was unintentional.
The instant petition does not meet requirements (3) and (4) above.  

With respect to requirement (3), Petitioner has not submitted a terminal disclaimer pursuant to 37 CFR 1.137(d), required in this instance because the instant application is a design application.

With respect to requirement (4), Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(f) was filed more than two years after the date of abandonment. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F).

When addressing this period of delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS	
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions